Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandit (US 2008/0161689).
Regarding claim 1, Pandit discloses a device 60 for placement on the abdomen of a subject to measure uterine contractions of the subject and a fetal heart rate. The device 60 comprises a rigid base comprising electronics and at least one transducer for placement on the abdomen of the subject and a cover comprising the top portion of outer casing 62 configured to connect to the rigid base, wherein the cover comprising the top portion of outer casing 62 has no contact with the abdomen of the subject when the rigid base comprising the electronics and at least one transducer is placed on said abdomen and comprises a flexible portion comprising crystals 32 moveable in response to uterine contractions of the subject. The rigid base comprising electronics and at least one transducer and the cover comprising the top portion of outer casing 62 provide a casing of the device 60. A fetal heart rate sensor comprising electronics and at least one transducer comprising ultrasound transducer crystals 32 is mounted on the rigid base and is configured to measure the fetal heart rate. See paragraph [0028]. A uterine contractions sensor comprising switch 36 located within the device 60 and configured to measure the uterine contractions of the subject as a reaction of the flexible ultrasound crystals 32 portion to said uterine contractions.  
Regarding claim 2, Pandit disclose the cover comprising the outer casing 62 has an aperture across which the flexible portion of transducer crystals 32 is disposed. Pandit teaches the transducer disposed within the outer casing 62 is arranged such that the crystals are in contact with the abdomen of the patient when the monitoring device 60 is worn around the abdomen of the patient. See paragraph [0029].
Regarding claim 3, Pandit discloses the uterine contractions sensor comprises ultrasound crystals 32. The crystals form a pressure sensor configured to measure a variation in pressure representative of uterine contractions.  
Claims 4-6 are rejected based on limitations directed to embodiments other than the pressure sensor embodiment.
Regarding claim 7, Pandit discloses the fetal heart rate sensor comprises an ultrasound sensor.  
Regarding claim 8, Pandit discloses the device 60 comprises a plurality of fetal heart rate sensors comprising transducer crystals 32 mounted at different positions on the rigid base, each fetal heart rate sensor comprises a transducer crystal 32 configured to measure the fetal heart rate.  
Regarding claim 9, Pandit discloses the device 60 comprises a plurality of uterine contractions sensors comprising transducer crystals 32 located at different positions within the device 60, each uterine contractions sensor comprises a transducer crystal 32 configured to measure the uterine contractions.  
Regarding claim 10, the cover comprising outer casing 62 is removable from the rigid base.  
Regarding claim 12, Pandit discloses the device 60 is configured to be held against the abdomen of the subject by a supporting member comprising elastomeric band 68, wherein the supporting member comprising elastomeric band 68 is configured to be worn around the abdomen of the subject and further configured to contact with the device 60 to cause movement of the flexible portion in response to the uterine contractions.
Regarding claim 13, Pandit combines the fetal heart rate sensing with the uterine contraction sensing using multiplexer 34. Pandit teaches configuring the multiplexer 34 to measure the fetal heart rate and the uterine contractions simultaneously by using a clock signal or a pulse train at a frequency representative of the multiplexing rate. See paragraph [0020].
Regarding claim 14, Pandit discloses operating device 60, when placed on the abdomen of a subject, to measure uterine contractions of the subject and a fetal heart rate, wherein the device 60 is as claimed in claim 1 and wherein the method comprises: controlling the fetal heart rate sensor via multiplexer 34 to measure the fetal heart rate; and/or controlling the uterine contractions sensor comprising crystals 32 to measure the uterine contractions.  
Regarding claim 15, Pandit discloses a computer program product comprising a computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by microprocessor 44, the microprocessor is caused to operate the device according to the method as claimed in claim 14.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pandit (US 2008/0161689) in view of Cline et al (US 2016/0331299).
Regarding claim 11, Pandit fails to disclose the device 60 is substantially watertight. 
Cline et al teach making a pregnancy monitoring device water resistant. See paragraph [0116].
One of ordinary skill in the art would have found it obvious to make the device 60 substantially watertight to protect and isolate the contained electronic components and/or wiring from direct contact with water as suggested by Cline et al for a similar type of device. 
Regarding claims 25 and 26, one of ordinary skill in the art would have found it obvious to provide a mandrel to wind the conductors 15 and 20 because a mandrel is a convenient device commonly used to create coiled wires.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
8/11/2022